ALLOWABILITY NOTICE
Terminal Disclaimer
The terminal disclaimer filed on 31 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,115,695  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art fails to disclose, teach, or suggest the limitations of the claimed invention. The Prior Art teaches systems of utilizing trained machine learning models with respect to generating and receiving inputs regarding contextual information associated with a user device, and utilizing those inputs to identify transmissions between user devices. Furthermore, the Prior Art teaches systems that may determine transmission to cancel upon some conditions passing a threshold within a communication network. However, the Prior Art fails to sufficiently teach or suggest wherein such systems utilize the machine learning models, and contextual information to determine which of a number of transmissions from the first user device to a number of recipient devices the user of the first user device is predicted or likely to cancel responsive to the number of transmissions by the first user device exceeding a threshold number associated with/allowed for said user/user account. As such, the required elements of the combination of limitations of the claimed invention are considered to be non-obvious over the Prior Art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421